                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ODESSA JONES, as wife of JAMES M.
JONES, deceased;
                                                             8:18CV178
                   Plaintiff,

      vs.                                         MEMORANDUM AND ORDER

UNION PACIFIC RAILROAD CO.,

                   Defendant.


      This FELA action was filed on April 24, 2018 by Odessa Jones, the wife of
decedent James M. Jones. James M. Jones died on April 25, 2015. The
complaint alleges exposure to toxins while working for the railroad caused or
contributed to James Jones’ death. (Filing No. 1)


      The caption of the complaint identifies Odessa Jones as the Personal
Representative of the Estate of James M. Jones. The complaint alleges Odessa
Jones is seeking recovery “as the representative” of the Estate of James M.
Jones. (Filing No. 1, ¶ 2). The caption and allegation of representation were then,
and remain, untrue.


      On March 27, 2019, the parties notified the court that a personal
representative had not been appointed to pursue several toxic fume cases filed
against UPRR by Plaintiff’s counsel. Byrd v. Union Pacific Railroad Co.,
8:18cv36, (Filing No. 34-1). After affording Plaintiff’s counsel four weeks to obtain
a personal representative for all previously filed cases, the undersigned judge
entered an order on April 25, 2019 stating that as to all such lawsuits, “if letters of
personal representation have not already been produced, the letters shall be
produced to Defendant by May 16, 2019.” (Filing No. 17). The court granted
Plaintiff’s request for a continuance of this deadline, setting it for June 14, 2019.
(Filing No. 19).


      Plaintiff’s counsel did not comply with this order. Instead, on June 10,
2019, he moved to stay the deadline for filing letters of administration. (Filing No.
20) Plaintiff’s motion states Odessa Jones “can open an estate, but she will not
have been officially appointed the Personal Representative due to the Oregon
probate process being both involved and expensive.” (Filing No. 20). Plaintiff’s
counsel explained that UPRR had moved for sanctions of dismissal in four similar
cases, and Odessa Jones did not want to incur the expense of opening and
estate if the court intended to dismiss cases as a sanction for untimely showing
capacity to sue. UPRR opposes the motion to stay, arguing Plaintiff’s counsel
has failed to show any good cause for ignoring the court’s order and for failing to
file an application for appointment of a personal representative before filing this
lawsuit. (See, Filing Nos. 21, 22).


      In MO, KS, & TX. Ry. Co. v. Wulf, 226 U.S. 570 (1913), the Court held that
a plaintiff cannot maintain an FELA action on behalf of a deceased railroad
worker “except as personal representative.” Wulf, 226 U.S. at 576. See also,
Birch, 224 U.S. at 558 (“The national act gives the right of action to personal
representatives only.” (emphasis supplied)). Moreover, on April 19, 2019, nearly
two months before Plaintiff’s counsel filed the motion to stay herein, Judge
Gerrard entered an order in another case handled by Plaintiff’s counsel,
Bettisworth v. BNSF, 8:17cv491, (Filing No. 29). In Bettisworth, BNSF moved to
dismiss Plaintiff’s complaint for lack of standing, arguing the action could not be
pursued by a decedent railroad employee absent appointment of a personal
representative. Judge Gerrard agreed, holding that FELA actions by deceased
railroad employees must be litigated through a personal representative. As Judge


                                         2
Gerrard explained, under the language of the FELA, a railroad employee, or “in
case of the death of such employee, . . . his or her personal representative,” may
seek damages for injuries incurred during the course and scope of railroad
employment. 45 U.S.C.A. § 51. Judge Gerrard did not, however, dismiss the
case. Instead, he explained:

      Rule 17(a)(3) precludes dismissal until after an objection and a
      reasonable time for substitution has been allowed. The plaintiff
      requested that he be given 90 days from the date of this Court's
      order to obtain appointment as the Personal Representative for the
      Estate of Cathy Jo Bettisworth and thereafter seek leave to file an
      amended complaint. Plaintiff's request is reasonable and will be
      granted.

Bettisworth v. BNSF, 8:17cv491, (Filing No. 29, at CM/ECF p. 4).


      In Bettisworth, Plaintiff’s counsel stated 90 says was a reasonable amount
of time to obtain the appointment of a personal representative. He requested and
was granted 90 days. In this case, the court’s order requiring service of a letter of
personal representation was entered over two months ago, on April 25, 2019.
(Filing No. 17). Over three months ago UPRR objected to lawsuits being filed by
deceased railroad workers without appointment of personal representatives.
(Filing No. 17-1).


      At the outset of this lawsuit, Plaintiff’s counsel was fully aware that a
personal representative was necessary. The complaint itself acknowledges as
such by alleging, albeit falsely, that Odessa Jones was bringing the lawsuit as
the personal representative of James Jones. See Fed. R. Civ. P. 11. And the lack
of a personal representative is impeding the acquisition of medical records
needed in this action. (Filing No. 22-1). The lack of a personal representative



                                         3
raises unnecessary hurdles to the discovery process which, in turn, interferes
with this court’s orders for progression to trial.


      Based on the record herein, Odessa Jones did not file any action for
appointment of a personal representative before May 22, 2019–the date UPRR
filed motions seeking dismissal of four other lawsuits as a sanction for failing to
timely disclose letters of personal representation. Once those motions were filed,
she did not pursue appointment as a personal representative, instead choosing
to wait until she knew the outcome on the motions for sanctions.


      To summarize: Odessa Jones filed this lawsuit without the capacity to do
so; the complaint falsely represents that she is the personal representative of
James M. Jones, a deceased person; the discovery process is being disrupted
by her lack of capacity to represent the decedent; when notified over three
months ago that UPRR objected to her lack of capacity to sue, she did nothing to
correct the defect; when the court ordered her to correct it, she did not; and, now
she has chosen to do nothing to correct the issue of standing while she waits to
see if other lawsuits are dismissed for similar conduct. These facts do not
support good cause to stay court-ordered deadlines. They support an award of
sanctions.


      The court will award attorney fees to UPRR for its costs and expenses in
pursuing discovery to determine whether Odessa Jones was appointed as
personal representative of James M. Jones’ estate, and in responding to the
pending motion to stay. But an award of attorney fees is insufficient to address
the gravity of the conduct at issue, and under the facts of this case, an order
establishing certain adverse facts as true or certain claims dismissed would
effectively result in a dismissal.


                                           4
      Dismissal is a harsh outcome, particularly where, as in this case, the
statute of limitations will impose a bar to re-filing. The court will therefore grant
Plaintiff an additional 14 days to file documentation showing Odessa Jones is the
personal representative for James M. Jones. If a notice or letter of personal
representative/administrator is not timely filed, this case will be dismissed without
further notice.


      IT IS ORDERED that as to Plaintiff’s motion to stay, (Filing No. 20),


      1)     Odessa Jones is given until July 23, 2019 to file a copy of an order
             appointing her as the personal representative and/or administrator
             for the estate of James M. Jones. Failure to timely comply with this
             order will result in the final and immediate dismissal of this case
             without further notice.

      2)     The clerk shall correct the docket to reflect that Odessa Jones is
             suing as the wife of James M. Jones.

      3)     Defendant is awarded recovery of attorney fees and expenses
             incurred in performing discovery to determine whether Odessa
             Jones has the capacity to sue, and for filing its response to Plaintiff’s
             motion to stay, and

             a.    On or before August 1, 2019, Defendant shall submit an
             itemized billing statement of its fees and expenses associated with
             the capacity to sue discovery and its response to the motion to stay.

             b.    Plaintiff’s counsel shall respond to this itemization within ten
             days thereafter.

             c.    If the parties agree as to the amount to be awarded, on or
             before August 22, 2019, they shall file a joint stipulation for entry of
             an order awarding costs and fees to Defendant.




                                          5
      d.     If the parties do not agree on the attorney fees and costs to be
      awarded, or if Plaintiff does not timely respond to the Defendant’s
      itemization and demand, Defendant shall file a motion for
      assessment of attorney fees and costs by no later than September
      5, 2019. This motion shall be submitted in accordance with the
      court’s fee application guidelines outlined in Nebraska Civil Rules
      54.3 and 54.4, but a supporting brief is not required.

      e.    If a motion for fees is required, the court may award
      Defendant up to an additional $750.00 to recover the cost of
      preparing its motion for assessment of fees.

July 9, 2019

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  6
